By JUDGE J. ROBERT STUMP
Plaintiff-employee was hired by defendant for an indefinite term. Due to "pre-heart attack symptoms", employee missed four days of work and was informed by his immediate superior that he would not be required to submit a doctor’s excuse. However, later, when employee recovered from his heart attack, he was fired because of his four unexcused absences.
Employee sues for fraud and breach of contract. Defendant filed a motion for summary judgment contending that plaintiff’s employment was terminable at will and therefore he has no standing to sue for breach of contract.
Both counsel rely in argument on Sea-Land Service, Inc. v. O’Neal, 224 Va. 343 (1982). In that employment-at-will case, the employer told the employee she could have the teletype operator/messenger job if she resigned as sales representative, which she did, and then was not hired for the second job. This court interprets that decision as allowing a fraud exception (and/or rebuttable presumption) to the general rule in these type of cases. The Virginia Supreme Court upheld the trial court’s submission of the fraud count to the jury, even though the contract for employment was terminable at will. As properly pled here, the defendant by its agent stated to the plaintiff that he did not need to obtain doctor’s excuses for the absences from work, upon which the plaintiff relied, *285and then the defendant fired him for the very same reason. There are sufficiently alleged facts of fraud in the plaintiff’s motion for judgment to overrule the defendant’s motion for summary judgment at this stage of the proceedings.